                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                              LITTLE ROCK DIVISION

STEPHANIE K. GREEN                                                            PLAINTIFF

v.                                 No. 4:17-CV-00637-BRW-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                             DEFENDANT

                                       JUDGMENT

        Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is REVERSED AND REMANDED. Judgment is entered in favor

of the Plaintiff.

        IT IS SO ORDERED this 3rd day of October, 2018.



                                          /s/ Billy Roy Wilson _______________
                                          UNITED STATES DISTRICT JUDGE
